Name: Commission Regulation (EC) No 2034/2001 of 17 October 2001 establishing the forecast supply balance for olive oil for the Canary Islands under the specific supply arrangements provided for by Articles 2 and 3 of Council Regulation (EC) No 1454/2001
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  cooperation policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32001R2034Commission Regulation (EC) No 2034/2001 of 17 October 2001 establishing the forecast supply balance for olive oil for the Canary Islands under the specific supply arrangements provided for by Articles 2 and 3 of Council Regulation (EC) No 1454/2001 Official Journal L 275 , 18/10/2001 P. 0005 - 0006Commission Regulation (EC) No 2034/2001of 17 October 2001establishing the forecast supply balance for olive oil for the Canary Islands under the specific supply arrangements provided for by Articles 2 and 3 of Council Regulation (EC) No 1454/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican)(1), and in particular Article 3 thereof,Whereas:(1) Commission Regulation (EC) No 2352/2000(2) establishes the olive oil supply balance for 1 November 2000 to 31 October 2001.(2) In order that future forecast supply balances can be drawn up on the basis of the calendar year and to avoid any interruption in the specific supply arrangements in force, the supply balance should be drawn up for the period 1 November 2001 to 31 December 2001.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1For the application of Articles 2 and 3 of Regulation (EC) No 1454/2001, the forecast balance for the supply of olive oil sector products benefiting from exemption from duties on imports from third countries or benefiting from Community aid shall be as laid out in the Annex hereto.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 November 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 45.(2) OJ L 272, 25.10.2000, p. 6.ANNEXForecast supply balance for olive oil for the Canary Islands for the period 1 November 2001 to 31 December 2001>TABLE>The quantities fixed may be exceeded by up to 20 % provided that the combined quantity for the products concerned is not exceeded.